ACCEPTED
                                                                                                    12-14-00253-CV
                                                                                       TWELFTH COURT OF APPEALS
                                                                                                     TYLER, TEXAS
                                                                                               11/3/2015 2:49:52 PM
                                                                                                          Pam Estes
                                                                                                             CLERK




                                                                                   FILED IN
                                       CASE NO. 12-14-00253-CV              12th COURT OF APPEALS
                                                                                 TYLER, TEXAS
                                                                            11/3/2015 2:49:52 PM
JERRY WEAKS and                                   §       IN THE COURT      OF     PAM ESTES
      JOYCE WEAKS,                                        APPEALS FOR                Clerk
                                                           TWELFTH COURT OF
                        APPELLANT                         APPEALS DISTRICT
                                                              OF TEXAS
                                                  §
                  V.
                                                  §

KATHLEEN JEANETTE
  WHITE,                                          §

                        APPELLEE                  §



                                    UPDATED CERTIFICATE OF CONFERENCE


TO THE HONORABLE COURT:


             This will certify and confirm that the undersigned attorney for the Appellants has

conferred with Ms. Jane Parreiras-Horta, the attorney for the Appellee, in regard to the

Appellants’ request for extension of time to file the motion for rehearing. The undersigned sent

a copy of the Request for Extension of Time and email requesting agreement along with a copy

of the original Certificate of Conference to said Jane Parreiras-Horta by email on November 2,

2015 at 11:21 a.m. On November 3, 2015 at 12::55 p.m., Jane Parreiras-Horta sent an email to

the undersigned stating that she did not oppose the undersigned’s request for extension.



                                                      Respectfully submitted,



Weaks v. White
Request for Extension

PAGE 1
                                                        /s/ Aubrey L. Jones, Jr.
                                                       __________________________________
                                                       Aubrey L. Jones, Jr.
                                                       Attorney at Law
                                                       State Bar No. 10859100
                                                       P.O. Box 168
                                                       106 W. Tyler St.
                                                       Athens, Texas 75751
                                                       Telephone: (903) 675-7990
                                                       Fax: (903) 670-3424
                                                       Email: aubreyjoneslaw@embarqmail.com

                                               ATTORNEY FOR APPELLANTS



                                     CERTIFICATE OF SERVICE


             This will certify that a true and correct copy of the above Certificate of Conference has

been served on Appellee’s attorney of record, Ms. Jane Parreiras-Horta, in accordance with the

Texas Rules of Appellate Procedure.



             Signed this 3rd day of November, 2015.

                                                        /s/ Aubrey L. Jones, Jr.

                                                       _________________________________
                                                       Aubrey L. Jones, Jr.




Weaks v. White
Request for Extension

PAGE 2